[Cite as State v. McClelland, 2021-Ohio-3018.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                     v.

                                  MONTEL M. MCCLELLAND,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 JE 0017


                                   Criminal Appeal from the
                       Court of Common Pleas of Jefferson County, Ohio
                                      Case No. 19 CR 2

                                       BEFORE:
                  Carol Ann Robb, Gene Donofrio, Cheryl L. Waite, Judges.


                                                 JUDGMENT:
                                                   Affirmed.


Atty. Jane M. Hanlin, Prosecutor, 16001 State Route 7, Steubenville, Ohio 43952, for
Plaintiff-Appellee and

Atty. Felice Harris, Harris Law Firm, LLC, 923 E. Broad Street, Columbus, Ohio 43205
for Defendant-Appellant.
                                                                                        –2–


                                Dated: September 1, 2021


Robb, J.

       {¶1}   Defendant-Appellant Montel M. McClelland appeals the judgment of the
Jefferson County Common Pleas Court entered after he pled guilty to multiple felonies.
He contends his statement containing the word “innocence” at the plea hearing equated
to an Alford plea. He alleges the court failed to timely inquire whether his reasons for
pleading guilty while protesting innocence were rational and failed to review the strength
of the state’s evidence, urging the Alford issue could not be cured once the court accepted
the plea and proceeded to the sentencing portion of the hearing. Appellant also argues
the court failed to advise him of the effect of a guilty plea. For the following reasons, the
trial court’s judgment is affirmed.
                                      STATEMENT OF THE CASE
       {¶2}   According to the state’s recitation of facts below, Appellant punched out the
window of his girlfriend’s car at a gas station in Steubenville on December 23, 2018. She
fled, but he followed her to the Mingo Junction Police Department. He can be seen on
video trying to gain access to her location at the police department (in a very agitated
manner). Two Mingo Junction police officers tried to calm him; they also explained he
could not have contact with the victim and could not leave the station as Steubenville
police officers were on the way to investigate the incident at the gas station.
       {¶3}   Appellant can then be seen on video charging at the first officer, striking him
in the face, and shoving a fireman into an ambulance. The officer fired his Taser but
missed. Appellant charged the officer again, brought him to the ground, and repeatedly
struck him in the head. The other police officer and two firemen all tried to assist. Even
after the Taser made contact with Appellant, he would not stop and was in a rage. A
fireman expressed that he had never seen anyone with that amount of rage.
       {¶4}   The police officer who was on the ground under Appellant felt pressure on
his gun belt and could feel a hand on his weapon. He yelled that Appellant was trying to
get his gun, and this was heard by the other responders. After Appellant was subdued,
the first officer noticed two of the three snaps on his gun holster had been undone, which
further supported his announcement that Appellant was trying to obtain his gun.


Case No. 20 JE 0017
                                                                                    –3–


       {¶5}   On January 8, 2019, Appellant was indicted on eight charges. Count one
was aggravated robbery for knowingly attempting to remove a deadly weapon from a
police officer who was acting within the course and scope of the officer’s duties and the
offender knew or had reason to know he was a law enforcement officer; this count was a
first-degree felony.   R.C. 2911.01(B). Counts two through five charged assault for
knowingly causing or attempting to cause physical harm to each of the four individuals
who were performing their official duties; these counts were fourth-degree felonies. R.C.
2903.13(A),(C)(5). Appellant was also indicted for domestic violence (a fourth-degree
misdemeanor), aggravated menacing (a first-degree misdemeanor), and criminal
damaging (a second-degree misdemeanor).
       {¶6}   Appellant was appointed counsel who represented him at the arraignment
and the March 4, 2019 pretrial, which was set for the purpose of exploring a negotiated
plea. The trial date was continued and another pretrial was set for the next month.
Appellant then appeared at the April pretrials represented by retained counsel. A May,
2019 pretrial was rescheduled as the parties were engaged in plea negotiations. Further
pretrials for plea exploration were held in June, July, and August 2019. At the September
24, 2019 pretrial, the court was informed Appellant rejected a plea offer made by the
state. The court said the October 3, 2019 trial date, which had been set in August after
being continued multiple times, would be maintained.
       {¶7}   On October 2, 2019, the state amended the indictment to eliminate the three
misdemeanors as Appellant already pled guilty to them in the municipal court. Appellant
agreed to plead guilty to the five felony counts, and the parties agreed to jointly
recommend a sentence of three years on count one and eighteen months on counts two
through five, concurrent with each other but consecutive to count one for a total of 4.5
years in prison. The court accepted the plea and imposed the jointly recommended
sentence. The sentencing entry was filed on October 8, 2019.
       {¶8}   This court granted leave to file a delayed appeal. Appellant sets forth two
assignments of error, which both rely on his argument that his plea should be considered
an Alford plea.




Case No. 20 JE 0017
                                                                                          –4–


                               GENERAL LAW ON ALFORD PLEA
       {¶9}    A standard guilty plea consists of a waiver of trial and an express admission
of guilt; the express admission of guilt, however, is not constitutionally required. North
Carolina v. Alford, 400 U.S. 25, 37, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). The United
States Supreme Court held a defendant can knowingly, intelligently, and voluntarily
consent to be sentenced without a trial “even if he is unwilling or unable to admit his
participation in the acts constituting the crime” and even if he offers a “plea containing a
protestation of innocence.” Id. This became known as the “Alford plea.”
       {¶10} In Alford, the Court said a plea with a protestation of innocence can be
upheld where the “defendant intelligently concludes that his interests require entry of a
guilty plea and the record before the judge contains strong evidence of actual guilt.” Id.
at 37. The Court added:
       When his plea is viewed in light of the evidence against him, which
       substantially negated his claim of innocence and which further provided a
       means by which the judge could test whether the plea was being intelligently
       entered, * * * its validity cannot be seriously questioned. In view of the
       strong factual basis for the plea demonstrated by the State and Alford's
       clearly expressed desire to enter it despite his professed belief in his
       innocence, we hold that the trial judge did not commit constitutional error in
       accepting it.
Id. at 38. See also State v. Post, 32 Ohio St.3d 380, 387, 513 N.E.2d 754 (1987) (“no
constitutional error was found in accepting a guilty plea which contained a protestation of
innocence, if the defendant intelligently concludes that his interests require entry of a
guilty plea and if the record before the court contains strong evidence of guilt”).
       {¶11} The United States Supreme Court favorably cited cases which “properly
caution that pleas coupled with claims of innocence should not be accepted unless there
is a factual basis for the plea * * * and until the judge taking the plea has inquired into and
sought to resolve the conflict between the waiver of trial and the claim of innocence.”
Alford, 400 U.S. 25 at fn. 10. See also Post, 32 Ohio St.3d at 387 (calling this dicta).
       {¶12}    A defendant may knowingly, intelligently, and voluntarily decide his
interests are best served by entering a guilty plea while protesting his innocence where



Case No. 20 JE 0017
                                                                                         –5–


he fears the result of a jury trial and/or fears a longer sentence in the absence of the
negotiated plea agreement. State v. Hart, 7th Dist. Belmont No. 14 BE 0025, 2016-Ohio-
1008, ¶ 15
        ASSIGNMENT OF ERROR ONE: WAS HEIGHTENED INQUIRY REQUIRED?
       {¶13} Appellant sets forth two assignments of error. His first of assignment of
error generally contends:
       “Montel McClelland’s plea was not knowingly, intelligently, and voluntarily made in
violation of the Ohio and United States Constitutions.
       {¶14} Appellant initially argues his plea should be considered an Alford plea. It is
claimed a statement he made before he entered his guilty plea was the equivalent of a
protestation of his innocence, which triggered the trial court’s heightened standard of
inquiry applicable to an Alford plea. If the plea was subject to this standard, Appellant
then states the court failed to engage in a sufficient inquiry under Alford during the plea
portion of the hearing. He urges the failed inquiry cannot be cured once the court moves
to the sentencing portion of the hearing.
       {¶15} The state urges the trial court was not faced with an Alford plea and the
word “innocence” used by Appellant during the plea portion of the hearing must be read
in context of the entire plea colloquy. The state alternatively suggests any lacking inquiry
before the court initially accepted the plea was cured at the same hearing before the court
imposed sentence. The state points out it recited strong evidence against Appellant twice
and defense counsel acknowledged the first officer testified at the preliminary hearing
that two of the three clips were off of his holster and other witnesses said they heard the
officer say “He’s on my gun.” See also Statement of the Case (above, setting forth the
state’s evidence). The state additionally points out Appellant rationally disclosed that
even though he “did not try to rob this officer of his firearm,” he was “scared to go to trial
cause I’m facing a lot - - a lot more time than was offered to me. If I lose, I’d be away
from my family a lot longer. I’m scared * * *.” (Tr. 24).
       {¶16} Appellant does not dispute the later recitation of evidence plus the totality
of the statements by Appellant and defense counsel would have satisfied Alford if it all
occurred before the plea was accepted. It is also noted Appellant does not use his
statement (“I did not try to rob this officer of his firearm”) made at the sentencing portion



Case No. 20 JE 0017
                                                                                       –6–


of the hearing to show he was making an Alford plea because it occurred after the plea
was accepted and after the court specifically said it was moving on to sentencing. As
Appellant recognizes, it is well settled that the Alford inquiry is not triggered where a
protestation of innocence is made after the guilty plea is made and accepted. State v.
Gales, 131 Ohio App.3d 56, 60, 721 N.E.2d 497 (7th Dist.1999); State v. Corbett, 8th
Dist. Cuyahoga No. 99649, 2013-Ohio-4478, ¶ 7.
       {¶17} We turn to the plea colloquy containing the statement Appellant claims
triggered Alford. After the court engaged in the plea colloquy on the constitutional and
non-constitutional rights in Crim.R. 11 and before asking Appellant how he wished to
plead, the court decided to delve into Appellant’s satisfaction with his attorney:

       THE COURT: Let’s talk about your attorney for a minute. Has your attorney
       done all of the things that you’ve asked him to do so far?
       THE DEFENDANT: Yes, sir.
       THE COURT: Is there anything that you would like done that’s not done,
       like talk to some witness, file some motion, explain something to you,
       anything at all? Well, you seem to be thinking about it. If there’s something
       on your mind, let me know what it is.
       THE DEFENDANT: There was another witness at the - - at the scene of
       the crime - - and
       THE COURT: I’m having a hard time hearing you.
       THE DEFENDANT: There was another witness at the scene of the crime
       and no one’s talked to him.
       THE COURT: Okay.
       THE DEFENDANT: I mean it might help to prove my innocence on
       Count One, aggravated robbery.
       [DEFENSE COUNSEL]: Your Honor, with regard - - Mr. McClelland didn’t
       know the person’s last name. I talked to the person that did know and she
       wouldn’t give me her name saying that she was a juvenile.
       THE COURT: Okay. * * * Well, here are your - - I mean, if that’s a problem
       to you, your choices are you can go through with this plea or you can say



Case No. 20 JE 0017
                                                                                       –7–


      “No, I don’t want to go through with this plea and I want my trial tomorrow”
      and we’ll do that. It’s whichever you want to do. So, do you have a thought
      on that?
      THE DEFENDANT: Just scared.
      THE COURT: Okay. Well, I understand you’re scared and you have two
      choices and neither one of them is real good but you are going to have to
      pick between going through with the plea or going to trial tomorrow. Those
      are your choices.
      THE DEFENDANT: Take the plea. Go with the plea, Your Honor.
      THE COURT: Excuse me?
      THE DEFENDANT: I said we’ll go with the plea Your Honor.
      THE COURT: You’re going to go with the plea?
      THE DEFENDANT: Yeah.
      THE COURT: Is there anything you wish your attorney would have done
      differently?
      THE DEFENDANT: No, Your Honor.
      THE COURT: Is it fair to say that you’re satisfied with your representation
      so far?
      THE DEFENDANT: Yes, sir.
      THE COURT: Are there any questions that you have about anything that
      we’re doing here?
      THE DEFENDANT: No, sir.
      THE COURT: Are you sure?
      THE DEFENDANT: I’m sure.
      THE COURT: And how do you want to plead?
      THE DEFENDANT: Guilty.
      THE COURT: Okay. The record will reflect the defendant has just signed
      his new plea of guilty here in open court. I find from the dialogue that I had
      with the Defendant that his new plea is knowingly, intelligently, and
      voluntarily entered. It’s accepted. Defendant is found guilty of Counts
      One through Five and we move to sentencing. Anything further?



Case No. 20 JE 0017
                                                                                       –8–


(Emphasis added.) (Tr. 18-21). (At that point, the state recited the evidence against
Appellant for the first time, defense counsel added the confirmatory evidence from the
preliminary hearing, and the court heard Appellant specify he did not attempt to rob the
officer of his gun but was scared to go to trial because he was facing more time than the
state’s offer and was afraid to lose and be away from his family longer, which prompted
the court to ask the state to recite the evidence as to the gun again.)
       {¶18} Alford applies when “a defendant pleads guilty yet maintains actual
innocence of the charges.” State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814
N.E.2d 51, ¶ 13. See also In re Kirby, 101 Ohio St.3d 312, 2004-Ohio-970, 804 N.E.2d
476, ¶ 3 (the Alford principles provide a way for an adult defendant to “both enter a guilty
plea to a charge and simultaneously maintain his innocence”). “In order for a valid Alford
plea to take place, the defendant must protest innocence at the same time he enters his
guilty plea.” State v. Holloway, 7th Dist. Mahoning No. 17 MA 0048, 2018-Ohio-5393, ¶
21, citing State v. Johnson, 8th Dist. Cuyahoga No. 103408, 2016-Ohio-2840, ¶ 27.
       {¶19} In other words, to trigger Alford, the defendant must “actually state his
innocence on the record when entering a guilty plea.” Holloway, 7th Dist. No. 17 MA 0048
at ¶ 21 (adding the emphasis), quoting Johnson, 8th Dist. Cuyahoga No. 103408 at ¶ 27.
In Holloway, we cited Swoveland where the Third District pointed out if the defendant
interjects protestations of innocence into the plea proceedings but then recants them, the
plea is not an Alford plea. State v. Swoveland, 3d Dist. Van Wert No. 15-17-14, 2018-
Ohio-2875, ¶ 17-18, citing State v. Padgett, 67 Ohio App.3d 332, 337-338 (2d Dist.1990).
       {¶20} The case at bar is not similar to our Redmond case cited by Appellant. In
that case, the written plea was captioned as an Alford plea, and the trial court said three
times at the plea hearing that it was an Alford plea. State v. Redmond, 7th Dist. Mahoning
No. 17 MA 0068, 2018-Ohio-2778, ¶ 5, 13. The Redmond court accepted the Alford plea,
and there was no dispute as to whether the plea was an Alford plea.
       {¶21} We conclude Appellant’s statement at page 19 of the transcript was not an
actual protestation of innocence which would trigger a heightened inquiry, especially
when read in context. He merely stated an unknown juvenile witness “might help to prove
my innocence” on the first count. He was unsure and did not insist he was innocent. It




Case No. 20 JE 0017
                                                                                      –9–


is not unusual for a defendant to wish his attorney or the police would find evidence to
help show his “innocence,” whether or not he were actually innocent.
       {¶22} Moreover, at the beginning of the plea colloquy, Appellant said he
understood by his plea of guilty he would be admitting his guilt and waiving all defenses
after which the court would find him guilty and sentence him that day. (Tr. 6). The
disputed statement thirteen pages later was not a protestation of actual innocence.
Rather, it was a pressured observation about a possible failure of defense counsel (and/or
the state) to thoroughly investigate an alleged eyewitness. It was made only after the
court insisted Appellant consider every item he wished would have been done that was
not (which could have encompassed acts or omission by both defense counsel and state
actors); the court specifically prompted Appellant by giving the example of “talk to some
witness * * *.”
       {¶23} After Appellant’s statement on page 19, defense counsel explained he in
fact (albeit unsuccessfully) attempted to identify this potential witness, a juvenile whose
last name Appellant did not know. Appellant then voiced satisfaction with counsel’s
representation and answered there was nothing he wished his attorney would have done
differently. The court reminded Appellant he had the choice, instead of taking the plea,
to proceed with the trial scheduled for the next day (after multiple pretrials for plea
negotiations and continuances). Appellant said he was “[j]ust scared” and chose to “Take
the plea. Go with the plea, Your Honor.” The court asked two times if he had any
questions. Appellant then, without reservations, signed a guilty plea and orally declared
that he pled guilty.   He did not indicate he was “unwilling or unable to admit his
participation in the acts constituting the crime.” See Alford, 400 U.S. at 37.
       {¶24} Under the totality of the circumstances, a heightened inquiry was not
required because Appellant did not actually protest his innocence while pleading guilty.
       {¶25} Even if the statement at page 19 of the transcript (no one talked to a witness
who “might help prove his innocence”) should have been construed as a protestation of
innocence made contemporaneous with the guilty plea, the trial court cured the issue prior
to sentencing Appellant. As aforementioned, the state’s brief alternatively presumes the
information presented at the sentencing portion of the hearing cured any inquiry issue,
noting the state twice recited strong evidence against Appellant and he further disclosed



Case No. 20 JE 0017
                                                                                       – 10 –


he entered the plea due to fear of the longer sentence he was facing in the absence of
the negotiated plea.
       {¶26} Appellant replies by pointing out the state does not cite law in support of the
position that an inquiry occurring at the sentencing portion of the hearing can save the
plea. Yet, the law cited by Appellant does not prohibit a trial court from asking for more
information and immediately reconsidering its acceptance of the plea at the same
plea/sentencing combined hearing (and then re-accepting the plea).
       {¶27} The state’s argument is not the mere citation to items placed on the record
at a later sentencing hearing in an attempt to show a lack of prejudice and thereby seek
to retroactively cure a missing plea inquiry without the trial court’s consideration of the
topic. Here, the trial court actually reconsidered whether to “accept” the plea on the record
within minutes of the initial decision. It is not improper for a trial court to reopen a plea
hearing at the adjacent sentencing portion of the hearing if the court realizes or is informed
the defendant may have earlier intended to assert actual innocence or if the court is
concerned the record should be better developed for purposes of Alford.
       {¶28} The Alford-related information was presented at the sentencing portion of
the hearing where: the state immediately recited the evidence; defense counsel added a
disclosure on incriminatory evidence from the preliminary hearing; Appellant specified
that he did not try to rob the officer of his gun and explained his fear of trial and a longer
sentence; the trial court noted Appellant’s statement as to the gun; the court instructed
the state to explain the evidence as to the gun; and the state recited the evidence of
Appellant’s guilt on count one. The trial court then concluded: “Well, I find that had the
case gone to trial there would have been sufficient evidence for a jury verdict of guilty on
Count One. I’m going to - - the Defendant’s plea is knowingly, voluntarily, and intelligently
entered. I’m going to accept. The - - he’s found guilty of Count One through Five, like
I’ve already said.” (Tr. 26-27).
       {¶29} The trial court did not subsequently re-ask Appellant if he still wished to
plead guilty. Yet, the Alford inquiry involves the court’s determination that a plea should
be accepted based on the gathering of certain information, and the trial court did
reconsider its own acceptance of the plea. The evidence and the defendant’s reasons
are placed in the record for the trial court to determine whether the plea was entered



Case No. 20 JE 0017
                                                                                      – 11 –


knowingly, intelligently, and voluntarily in spite of a protestation of innocence made with
the guilty plea (and for the appellate court to review that decision if appealed). The Alford
inquiry is not premised on the provision of notifications to the defendant, unlike
information set forth in Crim.R. 11 (such as constitutional rights, maximum sentence, etc.)
       {¶30} In many Alford cases, a defendant is provided a full colloquy and is then
asked how he pleads, to which he may answer something like, “I’m innocent, but I’m
pleading guilty.” The court can then ask the state for recitation of some evidence and ask
the defendant whether he was pleading due to the strength of the evidence and the fear
of a longer sentence. But, there is no indication the court then must have the defendant
repeat how he pleads before announcing its decision to accept the plea. In accordance,
we alternatively find any Alford inquiry issue triggered by Appellant’s statement at page
19 of the transcript was almost immediately cured when the trial court essentially
reconsidered its decision on whether to accept the plea and decided to accept it after
hearing the additional information related to Alford.
       {¶31} Under either of the alternative holdings, this assignment of error is
overruled.
                 ASSIGNMENT OF ERROR TWO: EFFECT OF GUILTY PLEA
       {¶32} Appellant’s second assignment of error generally contends:
       “The trial court abused its discretion in accepting Montel McClelland’s guilty plea.”
       {¶33} Appellant claims the trial court failed to explain the effect of the guilty plea
was a complete admission of guilt under Crim.R. 11. He claims the court completely
failed to inform him of the effect of his plea, and thus, he was not required to show
prejudice. He relies on his argument that he essentially entered an Alford plea to avoid
the implications of the Supreme Court’s Griggs case, which presumes a defendant
understands the effect of a guilty plea and presumes a lack of prejudice in the absence
of an assertion of actual innocence.
       {¶34} A defendant's decision to enter a plea must be knowing, intelligent, and
voluntary. State v. Dangler, 62 Ohio St.3d 11, 2020-Ohio-2765, 64 N.E.3d 286, ¶ 10. By
providing the procedure a trial court is to use when accepting a guilty plea, Crim.R. 11
allows a reviewing court to ensure the plea has these qualities. Id. at ¶ 10-11. On the
effect of the guilty plea, Crim.R. 11 initially explains:



Case No. 20 JE 0017
                                                                                                   – 12 –


        (B) Effect of Guilty or No Contest Pleas. With reference to the offense or
        offenses to which the plea is entered:
        (1) The plea of guilty is a complete admission of the defendant's guilt.
        * * * [applicable to a no contest plea]
        (3) When a plea of guilty or no contest is accepted pursuant to this rule, the
        court, except as provided in divisions (C)(3) and (4) of this rule, shall
        proceed with sentencing under Crim. R. 32.
Crim.R. 11(B)(1),(3).1
        {¶35} Crim.R. 11(C)(2) then provides the court shall not accept a guilty plea in a
felony case “without first addressing the defendant personally and * * * (b) Informing the
defendant of and determining that the defendant understands the effect of the plea of
guilty or no contest, and that the court, upon acceptance of the plea, may proceed with
judgment and sentence.”
        {¶36} This subdivision relates to non-constitutional rights. A failure with regards
to a non-constitutional right requires a showing of prejudice to invalidate the plea, unless
the trial court completely failed to comply with the advisement. Dangler, 62 Ohio St.3d
11 at ¶ 14-16 (while a failure with regards to a constitutional right in subdivision (C)(2)(c)
does not require a showing of prejudice).              To show prejudice, the defendant must
demonstrate the plea would not have been made but for the court's failure. Id. at ¶ 16,
citing State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). Prejudice must be
demonstrated on the face of the record. Dangler, 62 Ohio St.3d 11 at ¶ 24.
        {¶37} “The effect of the guilty plea as a complete admission to the charges in the
plea agreement is an easy to comprehend concept.” State v. Oliver, 7th Dist. Mahoning
No. 20 MA 0028, 2021-Ohio-1247, ¶ 24.                  Accordingly, it has been concluded:             “a
defendant who has entered a guilty plea without asserting actual innocence is presumed
to understand that he has completely admitted his guilt. In such circumstances, a court's
failure to inform the defendant of the effect of his guilty plea as required by Crim.R. 11 is
presumed not to be prejudicial.” State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415,




1The cited Crim.R. 32(A) provides, “Sentence shall be imposed without unnecessary delay” (and bail or jail
can be utilized pending sentencing).


Case No. 20 JE 0017
                                                                                      – 13 –


814 N.E.2d 51, ¶ 19 (upholding the plea despite the total failure to advise the defendant
the guilty plea is a complete admission of guilt).
       {¶38} Appellant reasons these presumptions (of understanding and lack of
prejudice) set forth in Griggs would not apply to him because of his first argument in the
prior assignment of error stating he asserted actual innocence when pleading guilty.
However, we found in the prior assignment of error that Appellant did not assert actual
innocence when pleading guilty.
       {¶39} Regardless, we need not presume Appellant already knew a guilty plea was
an admission of his guilt as the trial court provided an explanation on the effect of the
guilty plea under Crim.R. 11(B)(2)(b). Contrary to Appellant’s contention, there was not
a complete failure to advise him of the effect of a guilty plea. The trial court advised
Appellant: “But by your plea of guilty you would be admitting guilt, you’re waiving or giving
up whatever defenses you may have, you will be found guilty and sentenced today. Do
you understand that?” Appellant responded, “Yes, Your Honor.” (Tr. 6).
       {¶40} Appellant does not actually argue he was prejudiced by the specific wording
on page 6 of the transcript or claim this specific wording totally failed to comply with the
rule; instead, the brief failed to acknowledge this part of the colloquy. Still, we note the
trial court failed to use the word “complete” (or here “completely”) before stating he would
be “admitting guilt” by the plea of guilty.
       {¶41} However, the failure to use the exact language in Crim.R. 11(B)(1) is not a
complete failure to comply as the key concept is that the guilty plea constitutes an
admission of guilt. There is no indication of prejudice by the omission of the adjective
complete (or the adverb completely) when telling Appellant if he pleads guilty he will be
admitting guilt, waiving all defenses, found guilty, and sentenced that day. See, e.g.,
State v. Downing, 2d Dist. Greene No. 2019-CA-72, 2020-Ohio-3984, ¶ 29 (finding
substantial compliance and no prejudice where trial court omitting the word “complete”
when explaining “a plea of guilty is an admission of guilt”); State v. Dotson, 12th Dist.
Preble No. CA2007-11-025, 2008-Ohio-4965, ¶ 23-26 (rejecting the argument on the
missing word “complete” in the advisement, “When you plead guilty you are admitting
your guilt”). This assignment of error is overruled.




Case No. 20 JE 0017
                                                                                 – 14 –


      {¶42} For the foregoing reasons, the trial court’s judgment is affirmed.


Donofrio, P J., concurs.

Waite, J., concurs.




Case No. 20 JE 0017
[Cite as State v. McClelland, 2021-Ohio-3018.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Jefferson County, Ohio, is affirmed. Costs waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.

                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.